 


 HJ 101 ENR: Appointing the day for the convening of the first session of the One Hundred Tenth Congress.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
One Hundred Ninth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. J. RES. 101 
 
JOINT RESOLUTION 
Appointing the day for the convening of the first session of the One Hundred Tenth Congress. 
 
 
That the first regular session of the One Hundred Tenth Congress shall begin at noon on Thursday, January 4, 2007. 
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
